Title: To Benjamin Franklin from Cottin fils & Jauge, 27 February 1782
From: Cottin fils & Jauge
To: Franklin, Benjamin


Monsieur
Paris Le 27 Fevrier 1782.
Nous venons d’apprendre que vous cherchez un Batiment, un de nos amis en a un à Amsterdam dont l’armement Se fait Sous pavillon Imperial. Il est de 500 Tonneaux nous vous l’offrons monsieur au prix de 200 l.t. du tonneau aquis avant le depart, & a ne jauger que la Cale du Navire, la place des vivres Sera defalquée, nous Esperons que ce Batiment pourra etre rendu a Brest dans tout le mois prochain.
Nous vous Serons obligé de nous Faire une prompte reponse.
Nous avons l’honneur detre avec une parfaite consideration Monsieur Vos très humbles & très Obeissants Serviteurs
Cottin FILS Jauge
 
Notation: Cotin fils Jauge 27. Fevr. 1782.
